White, J.
The suit is not on the first delivered rent notes. They are not in the hands of the plaintiff. The same is true of the second. It is not on the third collaterals which are annexed to the petition, for on their face they disclose no liability. Not being on any of these, there remains nothing but the cause of action which the plaintiff may have to enforce his mortgage claim without reference to the pledging of the various rent notes, but the petition sets out no claim of that kind, and there must be judgment of non-suit.

Decreed accordingly.